       Case 4:18-cv-00793-DPM Document 60 Filed 08/06/20 Page 1 of 3



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

STRATHCLYDE PENSION FUND,
Lead Plaintiff                                                PLAINTIFF

v.                         No. 4:18-cv-793-DPM

BANKOZKand
GEORGE GLEASON                                            DEFENDANTS

                                 ORDER
     The Court regrets its tardiness in addressing the motion for
permission to take an interlocutory appeal on scientier and the parties'
Rule 26(£) report. Other business has pressed.
     The motion, Doc. 54, is denied.        Interlocutory appeals under
28 U.S.C. § 1292(b) are disfavored.      White v. Nix, 43 F.3d 374, 376
(8th Cir. 1994). The Bank OZK/Gleason motion reargues one of the
main issues contested with vigor and in detail on the motion to dismiss.
The adequacy of Strathclyde's pleading of Gleason's (and thus the
Bank's) scienter is a controlling question of law. The statute's first
criterion is therefore satisfied.     The defendants understandably
disagree with this Court's application of Tellabs, Inc. v. Makor Issues &
Rights, Ltd., 551 U.S. 308, 322-26 (2007), and the binding Court of
Appeals' precedent following it, to the constellation of facts presented.
The Court did its best to explain its thinking in its April Order. Doc. 50.
       Case 4:18-cv-00793-DPM Document 60 Filed 08/06/20 Page 2 of 3




After reconsideration, the Court stands by its decision. The Court is
not persuaded that the defendants' new out-of-circuit authority makes
a strong case for differing opinions here. All the circumstances of the
Galleria loan, and Gleason's unique role, provide the necessary
compelling inference. This is not a legal question where the authorities
sharply divide and the Court of Appeals for the Eighth Circuit has not
spoken. The always-present possibility that this Court has made a
mistake is not enough.       No substantial ground for a difference of
opinion, within the meaning of § 1292(b), exists on the Court's
application of settled law to this record. Union County, Iowa v. Piper
Jaffray & Co., Inc., 525 F.3d 643, 647 (8th Cir. 2008). Last, the Court is not
convinced that interlocutory review would materially advance the end
of this case. Given that the Eighth Circuit grants § 1292 petitions
sparingly, the only certainty is that Bank OZK and Gleason offer a
second front in a case that's plenty complicated already.
     The Court appreciates the parties' Rule 26(£) report. The Court
will issue a Final Scheduling Order that provides some more time for
discovery and sets trial for April 2022. The deadline for proposed
amended pleadings will be in the middle of the discovery period. This
case is getting mossy and we must press forward. Some particulars.
Agreed ESI protocol and proposed protective order due by 31 August
2020. The defendants mention surreplies. The Court does not allow
them absent truly extraordinary circumstances. The Court sets the

                                     -2-
        Case 4:18-cv-00793-DPM Document 60 Filed 08/06/20 Page 3 of 3




following page limits for briefing:           opening briefs (20 pages);
responding briefs (20 pages); and reply briefs (10 pages). The limit of
ten non-expert depositions applies. The Court is scheduling five days
for trial.
      So Ordered.


                                           D .P. Marshall   Jr.
                                           United States District Judge




                                     -3-
